Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 2017/0032755).

Regarding claim 1, Ko discloses a system (see Figs. 1-2 and 4), comprising: 
a pixel of a plurality of pixels, wherein the pixel is configured to emit light based on a driving signal applied to the pixel (para[0041]; para[0046]; para[0052]; pixels of display panel 110 in Fig. 1 configured to emit light based on a driving signal applied to the pixels (e.g. output signals OUT1 through OUT4 in Figs. 2 and 4)); and 
buffer circuitry (see channel buffer 120-1A including buffer amplifier circuits 123 in Figs. 1-2 and 4; para[0005]; para[0043]-para[0044]; para[0052]; para[0076]) configured to: 
receive an input signal representative of image data for display via the pixel (see each amplifier circuit 123 in Figs. 1-2 and 4 receive AIN1 in Fig. 4; para[0057]); and 
para[0052]; para[0063]; see in Figs. 1-2 and 4 “output signals OUT1 through OUT4 of respective buffer amplifier circuits 123-1 through 123-4 are transmitted to pads PAD1 through PAD4, respectively, through the source lines CH1 through CH4, respectively”, “during an active period (ACT in FIG. 3) of each of the frames 1FRAME and 2FRAME (or, for example, during an image display period)”, and thus during e.g. FRAME2 (claimed first frame)), wherein the buffer circuitry comprises slew booster circuitry configured to supply a voltage boost to differential pair circuitry of the buffer circuitry in response to a difference between the input signal and a second driving signal exceeding a threshold change of the input signal (see in Fig. 4 circuit 124-B comprising the claimed slew booster circuitry configured to supply a voltage boost to differential pair circuitry comprising N12, N11 and N10, or P12, P11 and P10, in response to a difference between AIN1 for FRAME2 (claimed input signal) and OUT1 for FRAME1 (claimed second driving signal) exceeding a threshold, that is, when there is a certain change between frames; As shown in Fig. 3, “charge-sharing switch signals SW_ODD and SW_EVEN are activated for only a predetermined period of time whenever… a frame changes”; in 124-B in Fig. 4, “the MOS transistors N3 and P3 operate as comparators which compare the input signal AIN1 [e.g. for FRAME2 in Fig. 3] with the output signal OUT1 ), and wherein the second driving signal is provided to the pixel during a second frame of the image data preceding the first frame (based on Figs. 3-4, see the output signal OUT1 provided during FRAME1 being the claimed second driving signal, wherein FRAME1 (claimed second frame) precedes FRAME2 (claimed first frame)).

Regarding claim 2, Ko discloses all the claim limitations as applied above (see claim 1). In addition, Ko discloses the buffer circuitry comprises: output circuitry configured to couple to the pixel (see in Fig. 4, the claimed output circuitry comprising P1, N1, C1, C2, SV1 and SV2); and cascade circuitry configured to couple to the output circuitry and the differential pair circuitry (see the claimed cascade circuitry in reproduction of Fig. 4 below).

    PNG
    media_image1.png
    624
    817
    media_image1.png
    Greyscale

Regarding claim 3, Ko discloses all the claim limitations as applied above (see claim 2). In addition, Ko discloses the slew booster circuitry is configured to cause the output circuitry to provide the driving signal to one or more rows of the plurality of pixels (para[0046]; para[0052]; para[0071]-para[0072]; see Figs. 1-2 and 4; see in Fig. 4 slew booster circuitry 124-B of amplifier circuits 123 providing driving signal OUT1; “output signals OUT1 through OUT4 of respective buffer amplifier circuits 123-1 through 123-4 are transmitted to pads PAD1 through PAD4, respectively, through the source lines CH1 through CH4, respectively”; “"output pad" is used to refer to connection means for electrically connecting a ).

Regarding claim 4, Ko discloses all the claim limitations as applied above (see claim 2). In addition, Ko discloses the differential pair circuitry is configured to: amplify an additional difference between the input signal and the second driving signal (see Fig. 4; para[0077]-para[0081]; “N-channel metal oxide semiconductor (NMOS) transistors N11 and N12 of the first differential amplifier… amplify the difference between the input signals AIN1 and OUT1 and output first amplified differential signals to the first active load 124-5”; “PMOS transistors P11 and P12 of the second differential amplifier… amplify the difference between the input signals AIN1 and OUT1 and output second amplified differential signals to the second active load 124-7”); and provide the amplified additional difference to the cascade circuitry (see Fig. 4; para[0077]-para[0081]; “N-channel metal oxide semiconductor (NMOS) transistors N11 and N12 of the first differential amplifier… amplify the difference between the input signals AIN1 and OUT1 and output first amplified differential signals to the first active load 124-5” included in the claimed cascade circuitry as shown in reproduction of Fig. 4 above; “PMOS transistors P11 and P12 of the second differential amplifier… amplify the difference between the ).

Regarding claim 5, Ko discloses all the claim limitations as applied above (see claim 4). In addition, Ko discloses the cascade circuitry is configured to strengthen a signal provided to the output circuitry based on the amplified additional difference (see Fig. 4; para[0077]-para[0083]; para[0091]-para[0099]; “N-channel metal oxide semiconductor (NMOS) transistors N11 and N12 of the first differential amplifier… amplify the difference between the input signals AIN1 and OUT1 and output first amplified differential signals to the first active load 124-5”; in 124-5, “The MOS transistors P4 through P7 form a current mirror for current sourcing”; “PMOS transistors P11 and P12 of the second differential amplifier… amplify the difference between the input signals AIN1 and OUT1 and output second amplified differential signals to the second active load 124-7”; in 124-7, “The MOS transistors N4 through N7 form a current mirror for current sinking”; “A bias circuit is connected between nodes ND2 and ND4 connected to the first active load 124-5 and nodes ND3 and ND5 connected to the second active load 124-7”; “The bias circuit includes MOS transistors P8, P9, N8, and N9”, which make possible that charges at the capacitors C1 and C2 are quickly discharged or charged as ).

Regarding claim 6, Ko discloses all the claim limitations as applied above (see claim 2). In addition, Ko discloses the output circuitry comprises a P-type metal-oxide-semiconductors (PMOS) switch configured to couple to a first voltage source (see PMOS transistor P1 coupled to SV1 in Fig. 4; para[0083]; para[0093]) and an N-type metal-oxide-semiconductor (NMOS) switch configured to couple to a second voltage source (see NMOS transistor N1 coupled to SV2 in Fig. 4; para[0083]; para[0096]).

claim 7, Ko discloses all the claim limitations as applied above (see claim 2). In addition, Ko discloses the output circuitry is configured to couple to the slew booster circuitry to provide the second driving signal to the slew booster circuitry as feedback (see in Fig. 4 claimed output circuitry comprising P1, N1, C1, C2, SV1 and SV2, is coupled to 124-B (claimed slew booster circuitry) at ND to provide output signal OUT1 provided during FRAME1 (claimed second driving signal) to 124-B as feedback; see Abstract; para[0005]; para[0084]).

Regarding claim 8, Ko discloses all the claim limitations as applied above (see claim 1). In addition, Ko discloses the slew booster circuitry is configured to disable in response to the difference being less than the threshold change (see Abstract; para[0063]-para[0070]; para[0089]-para[0090]; e.g. when there is no change between frames, and there is no need to feed an output signal to improve slew rate, 124-B (claimed slew booster circuitry) is disabled).

Regarding claim 17, Ko discloses a method (see Figs. 1-2, 4 and 9) comprising:
detecting, via circuitry, a difference between a first value of a first driving signal and a second value of a second driving signal, wherein the first driving signal and the second driving signal are configured to cause a pixel of an electronic display to emit light at different times (see channel buffer 120-1A including buffer amplifier );
determining, via the circuitry, the difference as being greater than or equal to a threshold corresponding to an amount of change between a first gray level represented see in Fig. 4 circuit 124-B comprising the claimed slew booster circuitry configured to supply a voltage boost to differential pair circuitry comprising N12, N11 and N10, or P12, P11 and P10, in response to a difference between AIN1 for FRAME2 (claimed input signal) and OUT1 for FRAME1 (claimed second driving signal) exceeding a threshold, that is, when there is a certain change between frames; As shown in Fig. 3, “charge-sharing switch signals SW_ODD and SW_EVEN are activated for only a predetermined period of time whenever… a frame changes”; in 124-B in Fig. 4, “the MOS transistors N3 and P3 operate as comparators which compare the input signal AIN1 [e.g. for FRAME2 in Fig. 3] with the output signal OUT1 [for FRAME1]” (claimed second driving signal); based on the comparison, when there is a frame change, “the output signal OUT1 quickly rises (or is pulled up) to the first voltage SV1 (=AVDD)” or “the output signal OUT1 quickly falls (or is pulled down) to the ground voltage SV2 (=VSS)”, as applicable; see in Fig. 4, circuitry comprises P1, N1, C1, C2, SV1 and SV2 which capacitances and threshold voltages contribute to determine the difference; para[0065]-para[0066]; para[0077]-para[0081]; para[0084]-para[0086]; para[0089]-para[0097]); and
see in Fig. 4 circuit 124-B comprising the claimed slew booster circuitry configured to supply a voltage boost to differential pair circuitry comprising N12, N11 and N10, or P12, P11 and P10, in response to a difference between AIN1 for FRAME2 (claimed input signal) and OUT1 for FRAME1 (claimed second driving signal) exceeding a threshold, that is, when there is a certain change between frames; As shown in Fig. 3, “charge-sharing switch signals SW_ODD and SW_EVEN are activated for only a predetermined period of time whenever… a frame changes”; in 124-B in Fig. 4, “the MOS transistors N3 and P3 operate as comparators which compare the input signal AIN1 [e.g. for FRAME2 in Fig. 3] with the output signal OUT1 [for FRAME1]” (claimed second driving signal); based on the comparison, when there is a frame change, “the output signal OUT1 quickly rises (or is pulled up) to the first voltage SV1 (=AVDD)” or “the output signal OUT1 quickly falls (or is pulled down) to the ground voltage SV2 (=VSS)”, as applicable; para[0065]-para[0066]; para[0077]-para[0081]; para[0084]-para[0086]; para[0089]-para[0097]).

claim 18, Ko discloses all the claim limitations as applied above (see claim 17). In addition, Ko discloses receiving, via the circuitry, the first driving signal after the first driving signal is used to cause a first light emission from the pixel for a first frame of image data (based on Figs. 3-4, see precedes FRAME2 (claimed first frame); para[0052]; para[0063]; see in Figs. 1-2 and 4 “output signals OUT1 through OUT4 of respective buffer amplifier circuits 123-1 through 123-4 are transmitted to pads PAD1 through PAD4, respectively, through the source lines CH1 through CH4, respectively”, “during an active period (ACT in FIG. 3) of each of the frames 1FRAME and 2FRAME (or, for example, during an image display period)”, and thus during e.g. FRAME1 (claimed first frame)); and
receiving, via the circuitry, the second driving signal before using the second driving signal to cause a second light emission from the pixel for a second frame of the image data immediately after the first frame (based on Figs. 3-4, see the output signal OUT1 provided during FRAME2 being the claimed second driving signal, wherein FRAME1 (claimed second frame) precedes FRAME2 (claimed first frame)).

Regarding claim 19, Ko discloses all the claim limitations as applied above (see claim 17). In addition, Ko discloses in response to the difference being less than the threshold, disconnecting an additional voltage source from the differential pair circuitry (para[0103]; “the buffer circuit according to an exemplary ).

Regarding claim 20, Ko discloses all the claim limitations as applied above (see claim 17). In addition, Ko discloses determining whether the difference comprises a positive value or a negative value (see Fig. 9); in response to the difference comprising the positive value, coupling an additional voltage source to the differential pair circuitry at a first switch configured to couple to a first input of a network of switches coupled to the pixel (see Fig. 9); and in response to the difference comprising the negative value, coupling the additional voltage source to the differential pair circuitry at a second switch configured to couple to a second input of the network of switches coupled to the pixel (see Fig. 9).

Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2015/0084694).

Regarding claim 9, Lee discloses a buffer circuit (buffer circuit 10 in Fig. 1), comprising:
see 164 and 166 in circuit 160 comprising current sources IS1 and IS2, as shown in Figs. 5-6; para[0084]-para[0087]); and
slew booster circuitry coupled to the differential pair circuitry (see 162 in Fig. 5), wherein the slew booster circuitry is configured to:
detect a difference between a first value of a first driving signal and a second value of a second driving signal, wherein the first driving signal and the second driving signal are configured to cause a pixel of an electronic display to emit light (para[0065]; para[0080]-para[0081];  para[0093]; para[0137]; para[0141]; para[0145]; para[0151]; see Figs. 1, 5-6, 8 and 20-22; “The comparator 162 compares the input voltage signal VIN with the output voltage signal VOUT to generate a first current I_VDIFF corresponding to a difference between the input voltage signal VIN and the output voltage signal VOUT”, VIN and VOUT used to cause pixels e.g. in the display in Fig. 22 to emit light); and
in response to the difference being greater than or equal to a threshold corresponding to an amount of change in value of a respective driving signal, couple an additional voltage source to the differential pair circuitry (see Figs. 1, 3, 5-6 and 8; para[0098]-para[0103]; “For example, when the magnitude of the input voltage signal VIN becomes larger than a magnitude of the output voltage signal VOUT by a threshold voltage of a MOS transistor (e.g., NMOS transistor ).

Regarding claim 10, Lee discloses al the claim limitations as applied above (see claom 9). In addition, Lee discloses the current source is coupled between one or more switches associated with the differential pair circuitry and a ground voltage terminal (see connections of IS1 to e.g. MP11, MP12, ground, MP13, MN16, MP16, etc. in Fig. 6; see connections of IS2 to e.g. MN11, MN12, ground, MN13, MP16, MN16, etc. in Fig. 6).

Regarding claim 11, Lee discloses al the claim limitations as applied above (see claom 10). In addition, Lee discloses the one or more switches comprise a first switch configured to receive the second driving signal and a second switch configured to receive the first driving signal (see Figs. 5-6; para[0081]; para[0084]-para[0085]; para[0093]-para[0095]; para[0098]-para[0103]; “The NMOS transistor MN16 has a gate to which the input voltage signal VIN is applied, a source to which the output voltage signal VOUT is applied, and a drain connected to the first node N11”; “The PMOS transistor MP16 has a gate to which the input voltage signal is applied, a source to which the output voltage signal VOUT is applied, a drain connected to the second node N12”), wherein the differential pair circuitry is configured to amplify the difference between the first driving signal and the second driving signal, and wherein the difference corresponds to an amplitude value (see Figs. 5-).

Regarding claim 12, Lee discloses al the claim limitations as applied above (see claom 11). In addition, Lee discloses the differential pair circuitry is configured to output the amplified difference in amplitude to circuitry coupled between the differential pair circuitry and the pixel (see Figs. 1, 3, 5-6; para[0081]-para[0089]; para[0093]-para[0095]; para[0098]-para[0103]; e.g. “the push compensation current ICOMP_PUSH which is an output of the push ).

Regarding claim 13, Lee discloses al the claim limitations as applied above (see claom 9). In addition, Lee discloses the slew booster circuitry comprises a current mirror of the differential pair circuitry (see Fig. 6).

Regarding claim 14, Lee discloses al the claim limitations as applied above (see claom 9). In addition, Lee discloses a plurality of switches arranged as cascade circuitry configured to couple between the slew booster circuitry and the pixel (see switches in 130 in Figs. 1 and 3 coupled between 162 and the pixels connected to Vout), wherein the plurality of switches is configured to increase an amplitude of the first driving signal provided to the pixel (para[0065]-para[0066]; para[0071]-para[0075]; para[0098]-para[0103]; see Figs. 1, 3 and 6; e.g. such switches are configured to make e.g. “the voltage of the first output terminal NCU of the upper current mirror circuit of the load stage 130 becomes further higher by the push compensation current ICOMP_PUSH” and thus, “The slew-rate compensating circuit 160 generates a compensation current based on a voltage difference between the input voltage signal VIN and the output voltage signal ).

Regarding claim 15, Lee discloses al the claim limitations as applied above (see claom 9). In addition, Lee discloses the slew booster circuitry is configured to, in response to the difference being less than the threshold, disconnect the additional voltage source and the differential pair circuitry (para[0103]; “the buffer circuit according to an exemplary embodiment of the present inventive concept may enhance a slew-rate of the output voltage signal by activating the slew-rate compensating circuit when the output voltage signal is in transition”, and based on this, 162 is configured to disconnect and avoid providing additional voltage source and the differential pair circuitry to 166/164, when the output voltage signal is not in transition).

claim 16, Lee discloses al the claim limitations as applied above (see claom 9). In addition, Lee discloses the slew booster circuitry couples the additional voltage source to increase an amplitude of the first driving signal and a third driving signal, and wherein the third driving signal is configured to cause an additional pixel of the electronic display to emit light (see Figs. 5-6; para[0081]-para[0089]; para[0093]-para[0095]; para[0098]-para[0103]; “The comparator 162 compares the input voltage signal VIN with the output voltage signal VOUT to generate a first current I_VDIFF corresponding to a difference between the input voltage signal VIN and the output voltage signal VOUT”; “The pull compensation current generator 164 performs a current-minor operation on the first current I_VDIFF to generate the pull compensation current ICOMP_PULL”; “The push compensation current generator 166 performs the current-minor operation on the first current I_VDIFF to generate the push compensation current ICOMP_PUSH”; “the push compensation current ICOMP_PUSH which is an output of the push compensation current generator 166 is provided to the first output terminal NCU of the upper current mirror circuit of the load stage 130”; “Thus, the voltage of the first output terminal NCU of the upper current mirror circuit of the load stage 130 becomes further higher by the push compensation current ICOMP_PUSH”).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   

	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623